UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6565


RONNIE D. REDDEN,

                    Plaintiff - Appellant,

             v.

DAVID BALLARD, former Warden; WEST VIRGINIA DIVISION OF
CORRECTIONS; WEXFORD HEALTH SOURCES, INCORPORATED,

                    Defendants - Appellees.



Appeal from the United States District Court for the Southern District of West Virginia,
at Charleston. Thomas E. Johnston, Chief District Judge. (2:17-cv-01549)


Submitted: July 18, 2019                                          Decided: July 23, 2019


Before WILKINSON, AGEE, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ronnie D. Redden, Appellant Pro Se. Charles R. Bailey, Jordan K. Herrick, BAILEY &
WYANT, PLLC, Charleston, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ronnie D. Redden appeals the district court’s order denying Redden’s motion for

leave to amend his previously dismissed 42 U.S.C. § 1983 (2012) civil rights complaint.

Upon review of the record, we conclude that the district court did not abuse its discretion

in denying Redden leave to amend his complaint. See Wilkins v. Montgomery, 751 F.3d

214, 220 (4th Cir. 2014) (providing standard of review). Accordingly, we affirm the

district court’s order. Redden v. Ballard, No. 2:17-cv-01549 (S.D.W. Va. Mar. 27, 2019).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                              AFFIRMED




                                            2